Citation Nr: 0033620	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  96-43 030 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound to the anterior right chest wall, Muscle 
Group II, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Donald R. Patterson,  Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION


The veteran served on active duty from March 1941 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied entitlement 
to a rating higher than 30 percent for the residuals of a 
shell fragment wound (SFW) to the anterior chest wall.  In 
July 1997, the RO granted separate ratings for the residuals 
of a SFW to the anterior right chest wall, Muscle Group (MG) 
II, assigned a 20 percent disability rating, and for the 
residuals of a SFW to the anterior right chest wall, MG XXI, 
assigned a 10 percent disability rating.

In March 1999, the Board issued a decision denying the 
veteran's claims, and he subsequently appealed to the United 
States Court of Appeals of Veterans Claims (formerly known as 
the U.S. Court of Veterans Appeals) (hereinafter "Court").  
The parties filed a Joint Motion for Remand in May 2000, 
requesting that the Court vacate the Board's decision as to 
the appropriate rating for the veteran's service-connected MG 
II disability, and remand the case to the Board for 
additional development and readjudication.  The Court granted 
the joint motion later that same month.  The case was then 
returned to the Board for compliance with the directives in 
the Court's order and the Joint Motion for Remand.



REMAND

After a review of the record, the Board finds that further 
development is required in order to comply with the 
directives of the Joint Motion for Remand and Order of the 
Court.  

The Joint Motion directs that the veteran must be afforded an 
orthopedic examination of his service-connected MG II 
disability and upper extremities sufficient to comply with 
the evidentiary requirements set forth in the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995) (effects 
of pain, pain on use, and its interference with ordinary 
function of daily functioning must be considered in 
evaluating disability).  The Joint Motion also directs that 
on Remand, consideration must be given as to whether the 
veteran is entitled to a separate and additional rating for 
his residual scar.  See Esteban v Brown, 6 Vet. App 259 
(1994).  

The veteran was afforded a VA joints examination in February 
1998; however, as noted in the Joint Motion, it does not 
appear from the medical report that the criteria set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), have been fully 
addressed.  In DeLuca v. Brown, the Court held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

In addition, the Board notes that the RO has not considered 
the scar resulting from the shell fragment wound of the right 
anterior chest, MG II.  The regulations preclude evaluation 
of the same disability or the same manifestations under 
different diagnoses or different diagnostic codes.  38 C.F.R. 
§ 4.14 (2000).  However, the Court has held, in part, that a 
veteran is entitled to have his disability ratings combined 
for a painful scar and facial muscle injury as long as none 
of the symptomatology for one condition duplicates or 
overlaps with the symptomatology of the other condition.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, an 
additional examination should be conducted to include 
examination of the scar(s) of the right anterior chest.  
Thereafter, the RO should consider whether separate rating 
for scar(s) resulting from the shell fragment wound is 
appropriate.

The VA's duty to assist includes a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Thus, in light of the above, the case is REMANDED to the RO 
for the following:

1.  The RO should take appropriate steps 
to ensure all current medical treatment 
records, including any VA records not 
already of record, are obtained and 
associated with the claims folder.  

2.  The veteran should be afforded 
comprehensive VA muscular, dermatological 
and orthopedic examination of his 
service-connected SFW residuals to the 
right anterior chest, MG II, to include 
scars, by appropriate specialist(s).  The 
veteran's claims folder, with a copy of 
this remand as well as the Joint Motion  
should be made available to the 
examiner(s), the receipt of which should 
be acknowledged in the examination 
report(s).  

The physician(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion of the right shoulder joint with 
an explanation as to what is the normal 
range of motion, the extent of any pain 
on use, and comment on the extent of the 
functional limitations caused by the 
above mentioned disability.  Regarding 
any flare-ups described by the veteran, 
the examiner should elicit information 
regarding the frequency, duration, 
precipitating cause and source of relief.

The examiner should describe in detail 
the scar(s) found on the right anterior 
chest.  For each scar found, the examiner 
should indicate whether it is a residual 
of the service connected shell fragment 
wound of the right anterior chest.  Color 
photographs of each scar should be taken 
and attached to the examination report.  
In addition, the examiner should indicate 
whether each scar is poorly nourished 
with repeated ulceration, is tender and 
painful on objective demonstration and 
whether each scar causes limitation of 
function.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 278 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim.  
Consideration should be given to all 
applicable law and regulations including 
38 C.F.R. §§ 3.321, 4.10, 4.16, 4.40, 
4.45, and DeLuca, 8 Vet. App. 202 (1995), 
as applicable.  The RO should also 
specifically address whether a separate 
and additional rating is warranted for 
the residual scar in accordance with 
Esteban, 6 Vet. App. 259 (1994). 

If the determination remains unfavorable 
to the veteran in any way, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A.§ 7105 
(West 1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his accredited representative 
should be afforded the opportunity to 
respond thereto.  

Thereafter, the case should be returned 
to the Board for further appellate 
review.

No action is required of the appellant until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



